August 21, 2015 VIA EDGAR Mr. Daniel Leslie Staff Attorney Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: CSG Systems International, Inc. Form 10-K for the Fiscal Year Ended December 31, 2014 Filed February 27, 2015 File No. 0-27512 Dear Mr. Leslie: Thank you again for your time and consideration on the phone with me on August 19, 2015 regarding the above referenced comment letter. This is to confirm our mutual agreement that CSG Systems International, Inc. shall have an extension until September 11, 2015 to file its response. Thank you again for your consideration, and please contact me directly should there be a need. Sincerely, /s/ Joseph T. Ruble Joseph T. Ruble
